



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Treleaven, 2019 ONCA 593

DATE: 20190710

DOCKET: C65303

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ryan Treleaven

Appellant

Ryan Treleaven, self-represented

Breana Vandebeek, duty counsel

Davin Garg, for the respondent

Heard: July 9, 2019

On appeal from the conviction
    entered on October 26, 2017 and the sentence imposed on March 23, 2018 by Justice
    C. Brown of the Superior Court of Justice.

APPEAL
    BOOK ENDORSEMENT

[1]

The appellant advised that he is abandoning his conviction appeal. On
    sentence, the Crown concedes that in light of the fact that a
Gladue
report was not considered at sentencing, the
Gladue
report being
    tendered as fresh evidence on appeal should be accepted.

[2]

We accept the Crowns concession that in light of this report, the
    sentence should be varied to a global sentence of 7 years less pre-trial
    custody of 2.5 months (50 days at 1.5). In light of the seriousness of the
    offences and the entirety of the circumstances, we do not give effect to duty
    counsels submission that a global sentence of 6 years is appropriate. We grant
    leave to appeal and substitute the following sentences (as of the date of
    sentencing) 6 years for the robbery and for counts 5 and 6, 1 year concurrent
    to each other but consecutive to the robbery count. The 2.5 months of trial
    custody is applied to reduce this 1 year sentence to a net of 9.5 months on
    those counts. The sentence in all other respects remains the same.

[3]

We do not give effect to the submission that the appellant receive
    credit for house arrest in light of the fact that the appellant breached his
    bail shortly after it was granted and ultimately absconded while on bail.

[4]

For these reasons the conviction appeal is dismissed as abandoned. Leave
    to appeal sentence is granted and the sentence is varied in accordance with
    these reasons.


